Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 1 of 13 PageID #: 2403




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


  DOUGLAS SONNIER                                     CASE NO. 2:20-CV-00002

  VERSUS                                              JUDGE JAMES D. CAIN, JR.

  RECON MANAGEMENT SERVICES INC                       MAGISTRATE JUDGE KAY

                                   MEMORANDUM RULING

             Before the Court is “Recon’s Motion to Decertify FLSA Collective Action” (Doc.

  110) wherein Defendant Recon Management Services, Inc. (“ReCon”) moves to decertify

  this conditionally certified collective action and dismiss the claims of the opt-in plaintiffs

  without prejudice.

                                         BACKGROUND

             This suit arises under the overtime payment provisions of the Fair Labor Standards

  Act (“FLSA”), 29 U.S.C. § 207. Plaintiff Douglas Sonnier alleges that he was employed

  by ReCon at its facility in Sulphur, Louisiana, and worked there as an electrical instrument

  designer for around one year beginning in March 2017. 1 He further asserts that he

  “regularly worked more than 40 hours a week” and “routinely worked 60 hours a week.” 2

  He claims that he was paid the same hourly rate for all hours worked, on a “straight-time-

  for-overtime” basis with no additional compensation for overtime hours as required under




  1
      Doc. 1, ¶¶ 22–26.
  2
      Id. at ¶¶ 29–30.
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 2 of 13 PageID #: 2404




  the FLSA.3 He also maintains that numerous other individuals performing similar work for

  ReCon were subject to this pay scheme. 4

          Lloyd Higginbotham and Scott Sandifer opted into the suit as Plaintiffs on June 10,

  2020, and August 12, 2020, respectively.5 Pursuant to Plaintiffs’ motion, the action was

  conditionally certified under the lenient step one “Lusardi” standard6 which has been

  expressly rejected by the Fifth Circuit in Swales v. KLLM Transp. Servs., L.L.C., 985 F.3d

  430 (5th Cir. 2021). The Swales Court announced a new framework pursuant to which

  courts within the circuit must follow to determine whether plaintiffs have met their burden

  that employees are “similarly situated” in deciding whether the case may proceed on a

  collective basis.

                                           LAW AND ANALYSIS

          ReCon maintains that the Opt-in Plaintiffs are not similarly situated to Mr. Sonnier,

  nor are they similarly situated to each other as required to proceed on a collective basis.

          The FLSA generally provides that employers must pay their employees one and a

  half times their regular rate of pay for all hours worked in excess of 40 hours per week. 29

  U.S.C. § 207(a)(1). Section 216(b) provides employees who are improperly denied

  overtime wages a cause of action to recoup unpaid wages, liquidated damages, and

  attorney’s fees from their employers. But employers do not have to pay time-and-a-half to

  individuals “employed in a bona fide executive, administrative, or professional capacity.”



  3
    Id. at ¶¶ 31–37.
  4
    Id. at ¶¶ 45–47.
  5
    Docs. 24 and 32.
  6
    Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987).

                                                   Page 2 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 3 of 13 PageID #: 2405




  Id. § 213(a)(1). The FLSA itself does not define what it means for an employee to fall

  within one of these “white-collar” exemptions. Instead, it delegates authority to the

  Secretary of Labor to promulgate rules that define these exemptions. Id. The white-collar

  exemptions constitute affirmative defenses to overtime pay claims. The employer bears

  the burden of proving that a plaintiff is properly classified as an exempt employee. See

  Corning Glass Works, v. Brennan, 417 U.S. 188, 196-97, 94 S.Ct. 2223 (1974); Idaho

  Sheet Metal Works, Inc. v. Wirtz, 383 U.S. 190, 206, 86 S.Ct. 737 (1966); Dalheim v.

  KDFW-TV, 918 F.2d 1220, 1224 (5th Cir. 1990); Kastor v. Sam’s Wholesale Club, 131

  F.Supp.2d 862, 865 (N.D.Tex. 2001).

             To continue to proceed collectively under the FLSA, plaintiffs must show that they

  are “similarly situated”7 to their fellow class members. See 29 U.S.C. § 216(b). “If the

  claimants are not similarly situated, the district court decertifies the class, and the opt-in

  plaintiffs are dismissed without prejudice.” Mooney v. Aramco Servs. Co., 54 F.3d 1207,

  1214 (5th Cir. 1995). Decertification is necessary to ensure the applicable exemptions are

  given the “fair (rather than a ‘narrow’) interpretation” mandated by the Supreme Court.

  See Encino Motorcars, LLC v Navarro, 138 S.Ct. 1134 (2018).

             At the decertification stage, the court decides based on the evidence developed

  during discovery whether the conditionally certified class should be decertified. See Basco

  v. Wal-Mart Stores, Inc., 2004 WL 1497709, *3 (E.D.La. July 2, 2003). At this stage, a

  much stricter standard applies for showing the plaintiffs are similarly situated. See Mooney,



  7
      The FLSA does not define “similarly situated.” 29 U.S.C. § 216(b).

                                                      Page 3 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 4 of 13 PageID #: 2406




  54 F.3d at 1214. The consideration of merits questions could require highly individualized

  inquiries into each potential opt-in plaintiff’s circumstances and preclude collective

  treatment. Swales v. KLLM Transp. Servs., L.L.C., 985 F.3d 430 (5th Cir. 2021). A district

  court may determine that the Plaintiffs and Opt-ins are too diverse a group to be “similarly

  situated’, Swales, 985 F.3d at 443, and conclude that Plaintiffs have not met their burden

  of establishing similarity. Id.

              In deciding whether to decertify a conditionally certified collective action, the

  Court considers the following factors: (1) the disparate factual and employment settings of

  the individual plaintiffs; (2) the various defenses available to the defendant which appear

  to be plaintiff-specific; and (3) fairness and procedural considerations. See Mooney, 54

  F.3d at 1213, n.7.

             ReCon has asserted that the Opt-In Plaintiffs meet the applicable tests for the

  defined executive, administrative, and professional exemptions of the FLSA. Re-Con

  maintains that the individualized defenses of the Opt-In Plaintiff prevent an efficient

  proceeding with a representative class. See Reyes v. Texas Ezpawn, L.P., 2007 WL 101808,

  at *5 (S.D. Tex. Jan. 8, 2007). The Court “has the discretion to determine whether the

  potential defense would make the class unmanageable.” See, Id.

             ReCon remarks that the Opt-in Plaintiffs work either “in-plant” or “in-house,” or

  “in-plant” and “in-house.” “In-plant” employees’ whole workdays are generally spent on-

  site at ReCon’s clients’ facilities and answer client supervisor(s) on a daily basis. 8 ReCon



  8
      Steve Cating Affidavit, Doc. 88-15 ¶ ¶ 15 and 16.

                                                      Page 4 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 5 of 13 PageID #: 2407




  does not directly supervise the in-plant employees on a daily basis but is ultimately

  responsible for the employees. Id. In-plant employees work at separate locations, for

  separate entities, subject to separate rules and regulations promulgated by each respective

  client. In-plant employees are subject to differing pay structures, schedules, and job duties

  as per the client contract with ReCon.9 In-plant employees with similar qualifications at

  the same location can be subject to different supervisors, work with different coworkers,

  and have different job duties and responsibilities.

             Recon contends that the Opt-in Plaintiffs are not similarly situated to Mr. Sonnier,

  nor to each other. The Opt-In Plaintiffs held varying job titles, performed different job

  duties, and had diverse experience and skill levels. They performed their duties in multiple

  locations for various clients, each with their own unique organizational structures,

  regulations, job requirements, and supervisors.

             ReCon notes that some of the Opt-in Plaintiffs were “highly compensated” under

  the law, and thus subject to a relaxed test to determine whether an overtime exemption

  applies. Christopher v. SmithKline Beecham Corp., 132 S.Ct. 2156, 2173 (2012).

  Employees not “highly compensated” are subject to a more rigorous test. ReCon presents

  limited evidence of some of the various dynamics as to each of the individual Opt-in

  Plaintiffs to support its position that this lawsuit should be decertified. The table below

  does not present all of the particularized facts of each individual Opt-in Plaintiff, but is a

  sampling based on what ReCon has submitted to the Court.



  9
      Mark Pilley Affidavit, Doc. 88-12, ¶ 14.

                                                 Page 5 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 6 of 13 PageID #: 2408




  Opt-in PlaintiffJob Title                   Job site10              Job duties         Compensation
   Lloyd          Piping Design               In-house11                                  Highly
   Higginbotham   Specialist II                                                           compensated12
   Scott Sandifer Senior Piping               In-house and                                Highly
                  Design                      in-plant13                                  compensated14
                  Specialist IV
   Warren Bailey, Electrical                  In-house and                               Highly
   Jr.            Engineer                    in-plant                                   compensated15
                  III/Project
                  Manager III
   Sterling Gill  Chemical      In-house and Perform tasks and                           Not    highly
                  Engineer I    In-plant     calculations     for                        compensated17
                                             engineering and
                                             design       efforts
                                             supporting
                                             construction
                                             drawings        and
                                                       16
                                             packages
   Lance Hawkins Mechanical     In-house and                                             Not    highly
                 Engineer I     In-plant                                                 compensated18
   Carrie        Cost Control In-house and                                               Highly
   Johnson19     Specialist     In-plant                                                 compensated20
   Merwyn        Piping Design In-house21                                                Highly
   Wright        Checker        and In-plant                                             compensated22
   Nick Cuccio, Senior Design In-house and Leading projects,                             Highly
   Jr.           Specialist III In-plant     drawing,                                    compensated24
                                             modeling,       and
                                             checking models23

  10
     In-plant employees worked at different facility locations.
  11
     Mr. Higginbotham works in the Sulphur office.
  12
     Doc. 110-1, p. 18.
  13
     Defendant’s exhibit I.
  14
     Doc. 110-1, p. 18
  15
     Id.
  16
     Defendant’s exhibit A, Sterling Gill depo. p. 43
  17
     Doc. 110-1 p. 18.
  18
     Doc. 110-1, p. 18.
  19
     Ms. Johnson filed a Notice of Withdrawal of Consent on August 18, 2021. Doc. 127.
  20
     Doc. 110-1, p.19.
  21
     Mr. Wright worked in the Beaumont office. Defendant’s exhibit G.
  22
     Doc. 110-1, p. 19.
  23
     Defendant’s exhibit K.
  24
     Defendant’s exhibit J.

                                                   Page 6 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 7 of 13 PageID #: 2409




   Glenn                  Mechanical            In-house and                       Highly
   Campbell               Engineer              In-plant                           compensated25
                          III/Project
                          Manager III
   Michael                Chemical              In-house and Develop        and    Highly
   Abshire                Engineer II           In-plant     Oversee               compensated27
                                                             engineering and
                                                             design efforts for
                                                             construction
                                                             drawings/packages
                                                             for      projects26
                                                             inspections      to
                                                             ensure      project
                                                             matched design
   Daniel Smith           Chemical              In-house and                       Highly
                          Engineer              In-plant28                         compensated29
                          III/IV

          ReCon argues that the overtime coverage and exemption issues in this case are

  highly individualized and purely personal to each plaintiff which will necessarily require a

  plaintiff-by-plaintiff analysis to determine whether any FLSA violation occurred and

  whether an overtime exemption applies.

          ReCon maintains that in order for the Court to determine whether an exemption

  applies to a particular plaintiff, the Court must analyze each plaintiffs’ respective

  compensation, job duties, classifications, levels of responsibility, and expertise. ReCon

  asserts that these determinations will change within ReCon’s business structure, which will

  be subject to the various business structures of each of ReCon’s multiple clients and the

  various work sites of ReCon’s employees. Concerning work sites, ReCon’s Opt-in


  25
     Doc. 110-1, p. 19.
  26
     Defendant’s exhibit B, Michael Abshire depo. p. 63.
  27
     Defendant’s exhibit D, Responses to Defendant’s interrogatories.
  28
     Doc. 110-1, p. 19.
  29
     Doc. 110-1, p. 19.

                                                    Page 7 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 8 of 13 PageID #: 2410




  Plaintiffs work either at the Beaumont Office or the Sulphur Office, or both (“in-house”).

  Some Opt-in Plaintiffs work both “in-house” and “in-plant;” Opt-in Plaintiffs who work

  “in-plant” may work at various sites from Lake Charles, Louisiana to Houston, Texas.

  ReCon asserts that even in-plant employees with similar qualifications at the same location

  can be subject to different supervisors, work with different coworkers and have different

  job duties and responsibilities. See depositions of Gill, Abshire,30 and Hawkins’ response

  to interrogatories.31

           ReCon explains that for it to prove an administrative exemption, for an in-plant Opt-

  in Plaintiff, it would potentially have to call (i) a representative from each client to testify

  as to what work the employee performed directly related to that respective client’s business

  operations; (ii) client-employee(s) who were supervised by the Opt-in Plaintiff at each site

  to testify regarding management and supervisory roles the Opt-in Plaintiff performed; (iii)

  a representative from each client to testify regarding any exercise of discretion and

  independent judgment the Opt-in Plaintiff performed; and (iv) a ReCon representative to

  testify regarding the Opt-in Plaintiff’s level of compensation to determine whether the

  relaxed test under the highly compensated employee exemption applies. ReCon asserts that

  this process would have to repeat itself for the “in-house” Opt-in Plaintiff noting that “in-

  house” employees have separate and different supervisors and work on discrete design

  projects for different clients.32 ReCon submits a potential witness list for its defense which




  30
     Defendants’ exhibits A and B.
  31
     Defendant’s exhibit D, ¶ 4.
  32
     Steve Cating Affidavit, Doc. 88-15, ¶ 17.

                                                 Page 8 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 9 of 13 PageID #: 2411




  exceeds 70 witnesses for this jury trial.33 In addition, ReCon asserts that “in-house”

  employees have different job duties and responsibilities from “in-plant” employees.34

             ReCon also submits that individual determinations will have to be made based on

  whether or not the Opt-in Plaintiffs are highly compensated and subject to a more relaxed

  test as opposed to an Opt-in Plaintiff who is not highly compensated. The FLSA exempts

  highly compensated employees who are paid an annual salary exceeding $100,000 and

  customarily and regularly perform any one or more of the exempt duties or responsibilities

  listed in the executive, administrative, or learned professional exemptions. 29 C.F.R. §

  541.601. “[A] high level of compensation is a strong indicator of an employees’ exempt

  status” such that the performance of any one of the exempt duties of the executive,

  administrative or professional exemptions combined with the high level of compensation

  will make the employee exempt. 29 C.F.R. § 541.601(c).

             For those Opt-in Plaintiff that are highly compensated, their compensation level plus

  any one of the following duties will make that plaintiff exempt:

             • Management of the enterprise in which the employee is employed or of a
               customarily recognized department or subdivision thereof;

             • Customarily and regularly directing the work of two or more other employees;

             • Authority to hire or fire other employees or whose suggestions and
               recommendations as to the hiring, firing, advancement, promotion or any other
               change of status of other employees are given particular weight;




  33
       Defendant’s Exhibit E; Defendants’ exhibit L.
  34
       Mark Pilley Affidavit, Doc. 88-12 ¶ ¶ 1-14.

                                                       Page 9 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 10 of 13 PageID #: 2412




              • The performance of office or non-manual work directly related to the
                management or general business operations of the employer or the employer’s
                customers;

              • The performance of work requiring knowledge of an advanced type in a field of
                science or learning customarily acquired by a prolonged course of specialized
                intellectual instruction.


  29 C.F.R. § § 541.100, 200, 300 and 601. ReCon argues that whether a particular plaintiff

  satisfies the highly compensated exemption will involve a highly individualized analysis

  of the various duties as to each individual highly compensated employee and must be

  adjudicated on a case-by-case basis. See e.g., Reyes, at *5 (noting the exempt or non-

  exempt status of any particular employee “must be determined on the basis of whether his

  duties, responsibilities, and salary meet all the requirements of the appropriate exemption

  criteria” and finding this “relevant statutory exemption criteria” would “require an

  individual, fact-specific analysis of each [employee’s] job responsibilities) (citations

  omitted).

              Opt-in Plaintiffs, through counsel, remarks that all ReCon is required to prove is

  that its straight time for overtime pay scheme complies with the FLSA’s salary basis test,

  and that the differences would not render the exemption defenses unmanageable. Opt-in

  Plaintiffs contend that ReCon cannot satisfy this initial burden “since it paid Plaintiff on

  an hourly—not salary—basis, and therefore nothing about ReCon’s exemption defenses

  prevents collective treatment in this case.”35




  35
       Plaintiffs’ opposition brief, p. 4, Doc. 125.

                                                       Page 10 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 11 of 13 PageID #: 2413




              Opt-in Plaintiffs suggest that “Recon fabricates a scare-story about an imaginary,

  never-ending mega-trial where it ‘would potentially be forced to call’ 70+ witnesses to

  testify about Plaintiffs’ job duties to decide this single-issue case.36 Opt-in Plaintiffs

  criticize ReCon’s “unconventional trial strategy” as being “for better or worse” in which

  the “only thing making this case ‘unmanageable’ is ReCon.”37

              As noted by Opt-in Plaintiffs, “the relevant inquiry is whether there is ‘a

  demonstrated similarity among the individual situations … some factual nexus which binds

  the named plaintiffs and the potential class members together as victims of a particular

  alleged [policy or practice,]’ so that hearing the cases together furthers the purposes of

  Section 17, is fair to both parties and does not result in an unmanageable trial.” Vanzzini

  v. Action Meat Distributors, Inc., 995 F.Supp.2d 703, 720 (S.D. Tex. 2014) (citing Crain

  v. Helmerich & Payne Int’l Drilling Co., 1992 WL 91946, at *2 (E.D. La. Apr. 16, 1992)),

  “Party plaintiffs are similarly situated, and may proceed in a collective, to the extent they

  share a similar issue of law or fact material to the disposition of their FLSA claims.”

  Campbell v. City of Los Angeles, 903 F.3d 1090, 1117 (9th Cir. 2018).

              Opt-in Plaintiffs maintain that nothing about Recon’s exemption defenses prevents

  collective treatment in this case and argues that ReCon does not indicate how it claims all

  Plaintiffs fall within the administrative, executive, professional, and combination

  exemptions, or how these exemptions apply or how they cannot be tried collectively. Opt-

  in Plaintiffs assert that the “only thing left to Recon then is to show the HCE duties element


  36
       Id. p. 5.
  37
       Id. pp. 5-6.

                                             Page 11 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 12 of 13 PageID #: 2414




  is ‘individual to each plaintiff.’ Even if Recon could make this showing (spoiler: it can’t)

  the fact remains Recon is asking the Court to decertify a class because one part of one of

  its many exemption defenses.”38

          The Court respectfully disagrees with Opt-in Plaintiffs. ReCon will have to prove

  that it paid a salary and that any deductions taken were permissible under the FLSA. 29

  C.F.R. § 541.602. As noted by ReCon, Opt-in Plaintiffs have requested as relevant,

  documents in excess of 70,000 pages. In their Motion to Compel, Opt-in Plaintiffs maintain

  that these documents are relevant to show they were subject to improper deductions, or as

  Opt-in Plaintiffs explain—“to test the merits of its [ReCon’s] pay practice against the salary

  basis requirements of the FLSA.”39 This alone persuades the Court that there are significant

  and highly individualized inquires as to each Opt-in Plaintiff’s salary and any alleged

  impermissible deductions.

          Furthermore, and just as significant are the highly individualized inquiries into each

  Opt-in Plaintiff’s job duties, responsibilities, disparate and factual employment settings,

  and particular exemptions as to each individual Plaintiff. The Court is persuaded by the

  fact that the Opt-in Plaintiffs each have various and different job titles, job descriptions,

  job locations, and job duties which are all relevant for the trier of fact to determine if ReCon

  is entitled to a specific exemption under the FLSA. In addition, the standard by which the

  tried of fact will determine if a specific exemption applies, changes dependent upon

  whether or nor the Opt-in Employee is highly compensated or not highly compensated. Not


  38
     Plaintiffs’ Opposition, p. 17, Doc. 125.
  39
     Plaintiffs’ Memorandum in Support of Motion to Compel Discovery and Request for Expedited Consideration, p.
  1, Doc. 105-1.

                                                 Page 12 of 13
Case 2:20-cv-00002-JDC-KK Document 128 Filed 09/07/21 Page 13 of 13 PageID #: 2415




  only will this cause probable jury confusion, the Opt-in Plaintiffs are dissimilar as to their

  employment experiences and the nature of each Opt-in Plaintiff’s job duties. Consequently,

  this Court has significant fairness and procedural concerns were it to try this case as a

  collective action. Because the Court finds that the Opt-in Plaintiffs’ claims are highly fact-

  intensive and given the multiple exemptions that will be presented as to each individual

  Opt-in Plaintiff, the Court finds that decertification of the lawsuit is warranted.

                                        CONCLUSION

         For the reasons set forth above, ReCon’s Motion to Decertify FLSA Collective

  Action (Doc. 110) will be GRANTED, and the claims of the Opt-in Plaintiffs will be

  dismissed without prejudice.

         THUS DONE AND SIGNED in Chambers on this 7th day of September, 2021.



                         _____________________________________
                                  JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE




                                          Page 13 of 13
